Exhibit 10.3

AMENDMENT TO THE

ALLIANT ENERGY DEFINED CONTRIBUTION

SUPPLEMENTAL RETIREMENT PLAN

This Amendment (this “Amendment”) to the Alliant Energy Defined Contribution
Supplemental Retirement Plan, effective as of January 1, 2006 (as amended,
amended and restated or otherwise modified from time to time, the “Plan”), is
made by the Compensation and Personnel Committee of the Board of Directors (the
“Plan Administrator”) of ALLIANT ENERGY CORPORATION (the “Company”), effective
as of January 1, 2012. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Plan.

WHEREAS, the Plan Administrator has determined that it is in the best interests
of the Company and the participants of the Plan that the Plan set forth
provisions governing the administration of the Plan following the occurrence of
circumstances that may give rise to a change in control of the Company; and

WHEREAS, the Plan Administrator now desires to amend the Plan as provided below.

NOW, THEREFORE, pursuant to Article 8 of the Plan, the Plan Administrator amends
the Plan as follows:

Section 1. Amendment:

1. The following proviso is hereby added to the end of Article 8:

“; provided, further, however, that in the event of a Change in Control of the
Company (as defined in the Alliant Energy Corporation 2010 Omnibus Incentive
Plan, as amended) the Plan may not be amended or, except as permitted under
Section 409A of the Code, terminated prior to the third anniversary of such
Change in Control of the Company.”

2. The following new Section 3.3 is hereby added to the Plan:

“3.3. Administration Upon a Change in Control. Within 120 days following a
Change in Control of the Company, an independent third party may be selected by
the Compensation and Personnel Committee of the Board of Directors in existence
immediately prior to the Change in Control of the Company (the “Pre-CIC
Committee”) to administer the Plan following the Change in Control of the
Company (the “Post-CIC Administrator”). The Pre-CIC Committee shall continue to
administer the Plan until the earlier of (i) the date on which the Post-CIC
Administrator



--------------------------------------------------------------------------------

is selected and approved or (ii) the third anniversary of the Change in Control
of the Company. If a Post-CIC Administrator is not selected within one-hundred
and twenty (120) days of such Change in Control of the Company, the Pre-CIC
Committee shall administer the Plan. Upon and after the occurrence of a Change
in Control of the Company, the Company shall have no power to direct the
investment of Plan assets or select any investment manager or custodial firm for
the Plan. Upon and after the occurrence of a Change in Control of the Company,
the Company shall: (1) pay all reasonable administrative expenses and fees of
the Post-CIC Plan Administrator (or Pre-CIC Committee, as applicable);
(2) indemnify the Post-CIC Plan Administrator (or Pre-CIC Committee, as
applicable) against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Post-CIC Plan Administrator (or Pre-CIC Committee, as
applicable) hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Post-CIC Plan Administrator (or Pre-CIC
Committee, as applicable) or its employees or agents; and (3) supply full and
timely information to the Post-CIC Plan Administrator (or Pre-CIC Committee, as
applicable) on all matters relating to the Plan, the Participants and their
Beneficiaries, the Accounts, the date and circumstances of the Retirement,
disability, death or termination of employment of the Participants, and such
other pertinent information as the Post-CIC Plan Administrator (or Pre-CIC
Committee, as applicable) may reasonably require. Upon and for a period of three
years following a Change in Control of the Company, the Post- CIC Plan
Administrator may be terminated (and a replacement appointed) only with the
approval of the Pre-CIC Committee. Upon and for a period of three years
following a Change in Control of the Company, the Post-CIC Administrator (or the
Pre-CIC Committee, as applicable) may not be terminated by the Company in such
capacity.”

Section 2. Effect of Amendment: On and after the effectiveness of this
Amendment, each reference in the Plan to “this Plan,” “hereunder,” “hereof” or
words of like import referring to the Plan, shall mean and be a reference to the
Plan, as amended by this Amendment. Except as amended hereby, the Plan continues
and shall remain in full force and effect in all respects.